DETAILED ACTION
In response to the Amendments filed on October 15, 2021, claims 1, 4, 6, 8, 10, 13, and 18 are amended; claims 2, 3, 16, and 17 are cancelled; and claims 21-24 are newly added. Currently, claims 1, 4-15, and 18-24 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments on pg. 7 filed October 15, 2021 drawn to the amended claims have been fully considered and are persuasive. See below for additional details.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacqueline Nguyen on November 17, 2021.

The application has been amended as follows: 
Claims 1, 4, 6, 13, 18, 23, and 24 are amended as follows:
1. (Currently Amended) A device comprising:
	an inlet;	
a chamber including a plurality of sections;
	immobilized lipase contained within the chamber;
immobilized protease contained within the chamber; 
immobilized amylase contained within the chamber; 
wherein at least two of the lipase, the protease, and the amylase, are each contained in separate sections of the plurality of sections, and
an outlet, wherein a flow path extends form the inlet, through the chamber, and to the outlet.
4.	(Currently Amended) The device of claim 1, wherein the plurality of sections includes a first section, a second section, and a third section.
6.	(Currently Amended) The device of claim 1, wherein the plurality of sections includes a first section and a second section.  
13.	(Currently Amended) A device comprising:
an inlet;	
a chamber including a plurality of sections;
lipase contained within the chamber;
protease contained within the chamber; 
amylase contained within the chamber,
 of the plurality of sections; and
an outlet, wherein a flow path extends from the inlet, through the chamber, and to the outlet so that a nutritional formula flowing through the device is exposed to the lipase, the protease, and the amylase;
wherein at least one of the lipase, the protease, and the amylase is immobilized within the chamber to a solid structure. 
18.	(Currently Amended) The device of claim 13, wherein the chamber or [[the]] one or more of the plurality of sections is removably coupled to the device.
23.	(Currently Amended) The device of claim 22, wherein the one or more section interfaces are filters. 
24.	(Currently Amended) The device of claim 22, wherein the one or more section interfaces allow for the flow of a nutritional formula through the plurality of [[or]] sections and prevent the flow of the lipase, the protease, and the amylase. 

REASONS FOR ALLOWANCE
Claims 1, 4-15, and 18-24, as presented in the above Examiner’s Amendments of the Amendments filed on October 15, 2021, are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed devices comprising an inlet, a chamber with a plurality of sections, 
The closest prior art of record is Margolin (US Pub. No. 2015/0246102 A1), Gallotto (US Pub. No. 2017/0105903 A1), and Freedman (US Pub. No. 2010/0239559 A1).
Regarding claims 1 and 13, the closest prior art of record do not disclose the specifics that at least two of the lipase, the protease, and the amylase are each contained in separate sections of the plurality of sections as required by the amended claims. In particular, while Gallotto discloses that the chamber comprising a plurality of sections, Gallotto also discloses the chamber containing the lipase only or the chamber containing a combination of the lipase with the protease and the amylase. Therefore, both Gallotto and Margolin discloses only one of the lipase, the protease, and the amylase being contained in a different section or all of them being contained the same section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783